DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “a support plate” is not referenced in any other location in the disclosure, creating uncertainty as to the metes and bounds of the applicant’s claim.
Claim 10 recites the limitation "the plastic shell" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5, 7-18, and 20-22 are rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 12-13, 15-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Seward, III (US 4,204,656), hereinafter Seward, in view of Hobart (US 800,918).
In re. claim 1, Seward teaches a propeller assembly (fig. 2) for use with a balloon apparatus (Fig. 1) for lighter-than air operation in the stratosphere (as the intended use fails to further define the invention), the balloon apparatus having a balloon envelope (10), a payload (25) (depicted in fig. 1, and understood to be weight below center of buoyancy) (col. 4, ln. 15-17) and a connecting member (12), the propeller assembly comprising: at least two propeller blades (15) (fig. 2), each propeller blade having a connection end (integrated into the hub) (fig. 2) and a blade end remote from the connection end (blade tip) (fig. 2); and a hub assembly including a central hub element having mating hub portions (hub portions integral with blade connection ends) (fig. 2), wherein: the central hub element is configured to receive a rotatable shaft of a propeller motor assembly (14) (fig. 2), and receives a first side of the connection end of each of the propeller blades (received integrally) (fig. 2); wherein each propeller blade is shaped for operation at stratospheric air densities (as the intended use fails to further define the apparatus); and wherein the propeller assembly is affixed to a support plate (201) of a control assembly (fig. 2) of the balloon apparatus (fig. 2), the control assembly (fig. 2) coupled to the connecting member (12) for rotating the propeller assembly about the connecting member (about the vertical axis and the horizontal axis of the connecting member (12)), the connecting member connecting the balloon envelope and the payload (25) (fig. 1).  
Seward fails to disclose a plurality of fasteners, the central hub element has a central opening configured to receive the rotatable shaft, and the at least two propeller blades are secured between 
Hobart teaches a plurality of fasteners (10), a central hub element has a central opening (figs. 3-4) configured to receive a rotatable shaft (engine shaft (5)) (pg. 1, ln. 55), and the at least two propeller blades (9) are secured between mating hub portions (6, 7) (figs. 1-2), and the plurality of fasteners (10) couple the mating hub portions together offset from the at least two propeller blades (fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Seward to include the teachings of Hobart to have the recited hub configuration, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of providing a propeller blade that may be changed at will. 
Additionally, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Seward as modified by Hobart to have the recited mass of the blades and the hub assembly, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re. claims 2-3, Seward as modified by Hobart fail to disclose the propeller blades provide a propeller diameter of between 1 - 5 m, or on the order of 2m.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Seward as modified by Hobart to have the recited propeller diameter, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Seward as modified by Hobart to have the recited hub material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re. claim 12, Seward as modified by Hobart (see Seward) teach the propeller assembly of claim 1, further comprising the shaft of the propeller assembly (fig. 2).  
In re. claim 13, Seward as modified by Hobart (see Seward) teach the propeller assembly of claim 12, further comprising the propeller motor assembly (14) coupled to the shaft (fig. 2), the propeller motor assembly being configured to rotatably actuate the shaft (col. 2, ln. 42-43).  
In re. claim 15, Seward as modified by Hobart (see Seward) teach the propeller assembly of claim 13, wherein the propeller motor assembly is configured to actuate the propeller assembly in either a rotational velocity operating mode (encompassed by driving motor shaft) (col. 2, ln. 42-43).  
In re. claim 16, Seward as modified by Hobart (see Seward) teach the propeller assembly of claim 13, wherein a pointing direction of the propeller assembly is adjustable about an axis of the balloon apparatus in response to a control signal received from a lateral propulsion controller (202) of the balloon apparatus (col. 2, ln. 53-55).  
In re. claim 17, Seward as modified by Hobart (see Seward) teach the propeller assembly of claim 13, wherein the motor assembly is configured to receive power from a lateral propulsion controller (16) of the balloon apparatus to manage a speed of rotation of the propeller assembly and 
In re. claim 18, Seward as modified by Hobart (see Hobart) teach the propeller assembly of claim 1, wherein the at least two propeller blades are three propeller blades (fig. 2).
In re. claim 20, Seward as modified by Hobart teach the propeller assembly of claim 1, wherein the propeller assembly is constructed in a manner that if broken, propeller blade parts resist separation from the hub assembly (equivalent structure provides the equivalent function).  
In re. claim 22, Seward as modified by Hobart (see Hobart) teach the propeller assembly of claim 1, wherein the plurality of fasteners (10) couple the mating hub portions (6, 7) together between each of the at least two propeller blades (9) (fig. 2).

Claims 7-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Seward as modified by Hobart as applied to claim 1 above, and further in view of McWhirk (US 8,157,205).

In re. claim 7, Seward as modified by Hobart fail to disclose each propeller blade has a plastic shell, the plastic shell comprising a pair of mating shell sides, a first one of the shell sides forming a first side of the propeller blade and a second one of the shell sides forming a second side of the propeller blade.
Cordell teaches each propeller blade has a plastic shell (skin may be made of plastic) (para [0041]) (fig. 7A), the plastic shell comprising a pair of mating shell sides (707, 708), a first one of the shell sides forming a first side of the propeller blade and a second one of the shell sides forming a second side of the propeller blade (fig. 7A) (para [0070]).

In re. claim 8, Seward as modified by Hobart and Cordell (see Cordell) teach the propeller assembly of claim 7, wherein each propeller blade further includes a stiffening spar member (705) disposed between the first and second shell sides (707, 708) (para [0080]).
In re. claim 9, Seward as modified by Hobart and Cordell (see Cordell) teach the propeller assembly of claim 8, wherein the stiffening spar member is a carbon fiber spar (wing components made of carbon fiber) (para [0033]).
In re. claims 10-11, Seward as modified by Hobart and Cordell fail to disclose the plastic shell of each propeller blade is formed of a glass fiber reinforced polycarbonate.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Seward as modified by Hobart and Cordell to have the recited plastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re. claim 21, Seward as modified by Hobart and Cordell fail to disclose the stiffening spar member has a length of 2/3 the length of the propeller blade.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Seward as modified by Hobart and Cordell to have the stiffening spar member have a length of 2/3 the length of the propeller blade, since Cordell states spar, inertia weight(s), and/or other features of rotor blade may or may not extend across the entire 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Seward as modified by Hobart as applied to claim 13 above, and further in view of McWhirk (US 8,157,205).

In re. claim 14, Seward as modified by Hobart fail to disclose a temperature sensor coupled to the propeller motor assembly.
McWhirk teaches a temperature sensor coupled to the propeller motor assembly (col. 31, ln. 7-13).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Seward as modified by Hobart to include the teachings of McWhirk to have a temperature sensor coupled to the propeller motor assembly, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of monitoring the engine temperature. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647